Citation Nr: 1606122	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  13-15 207	)		
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to January 1991, July 1991 to January 1992, and October 1993 to August 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a January 2011 statement, the Veteran, through his representative, withdrew his DRO hearing request. 

The Veteran and his spouse testified at a Travel Board hearing in September 2015 before a Veterans Law Judge (VLJ) who is unavailable to participate in this decision.   A transcript of that hearing has been associated with the claims file.  The law requires that the VLJ who conducts a hearing must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the VLJ was no longer available to participate in the appeal and offered the Veteran a hearing before a different VLJ.  In December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

The issue of an increased rating for headaches was raised in the September 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

Under 38 C.F.R. § 4.16(a), a TDIU rating may be assigned in cases in which the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that either the veteran's single service-connected disability is ratable at 60 percent or more; or, if the veteran has two or more service-connected disabilities, one of the disabilities is ratable at 40 percent or more and the others bring the combined rating to 70 percent or more.  A veteran who has service-connected disabilities that do not meet the requirements of 38 C.F.R. § 4.16(a), however, may still be considered for a TDIU rating under 38 C.F.R. § 4.16(b), under an extraschedular basis, if unemployable by reason of service connected disabilities that do not meet the percentage standards set forth in § 4.16(a).  

Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system, will be considered as one disability for TDIU purposes.  38 C.F.R. § 4.16(a).  

The Veteran's service-connected disabilities are headaches evaluated at 30 percent disabling, dysthymic disorder evaluated at 30 percent disabling, residuals of gastrointestinal bleed associated with headaches evaluated at 20 percent disabling, right knee strain evaluated at 10 percent disabling,  left knee strain evaluated at 10 percent disabling, and chondromalacia of the left hip evaluated at 10 percent disabling.  His combined disability evaluation is 70 percent. 

Here, the Veteran's headache and gastrointestinal bleed associated with headaches are disabilities resulting from a common etiology, therefore, they will be considered as one disability for TDIU purposes.  Thus, the Veteran has one disability rated at 40 percent under the combined ratings table, and additional service-connected disabilities bringing the combined rating to 70 percent.  See 38 C.F.R. § 4.16(a), 4.25.  Therefore, the Veteran meets the minimum schedular requirements for TDIU benefits. 

The Veteran claims that he is unable to seek or maintain active employment because of his service-connected disabilities.  

The Veteran's TDIU application reflects that he was most recently employed as a bus driver from July 2006 to March 200, has completed high school, and has not received additional education and training.  The Veteran's application for social security disability benefits show that the Veteran earned his GED in 1990, and did not complete any type of special job training, trade, or vocational school. 
 
A January 2010 VA examination concluded that the Veteran's bilateral knee strain and left hip chondromalacia would most likely interfere with the Veteran's previous occupation as a bus driver with prolonged sitting, but that the disabilities should not prevent sedentary employment or activity where he has the opportunity to sit and stand as needed.  The examiner opined that the Veteran's gastrointestinal bleeding would not interfere with the Veteran's previous occupation as a bus driver or with most other types of occupation.  Next, the examiner opined that the Veteran is not unemployable due to his dysthymic disorder, because it was mild and minimal in severity, and would not interfere with his ability to work in any manner.  Finally, the examiner noted significant effects of the Veteran's headaches on the Veteran's occupational effects, including decreased concentration, inappropriate behavior, poor social interactions, difficulty following instructions, and pain.  In addition, the examiner noted that the headaches also affect the Veteran's daily activities, including preventing him from feeding, bathing, dressing, traveling, etc.  The examiner concluded that the headaches would make it difficult for the Veteran to resume his previous occupation as a bus driver, but would not preclude a sedentary job in a quiet environment. 

In a January 2011 notice of disagreement, the Veteran contends that the VA examiner's January 2010 medical opinion provided inconsistent information as to the severity of the Veteran's service connected headaches and the extent to which it impairs his ability to secure and follow gainful employment.  Specifically, the Veteran points to the examiner's comments that the Veteran's service-connected headaches impact the Veteran's occupational activities because of decreased concentration, inappropriate behavior, poor social interactions, difficulty following instructions, and pain.  Despite these limitations, the examiner concluded that he is still able work a sedentary job in a quiet environment.  The Veteran contends that these noted effects on his occupational activities clearly show that his service connected disabilities prevent him from working even in a sedentary environment.  In addition, the Veteran stated the frequency of his headaches, ranging from 1-3 per day and lasting between 1 to 4 hours, also support his contention that maintaining gainful employment would be difficult.  

Also, during that hearing, the Veteran indicated that his headaches are frequent, completely prostrating, and that he suffers from prolonged attacks productive of severe economic inadaptability.  He also contended that based on his current symptoms, he is entitled to an increased rating of 50 percent for his headaches (currently rated at 30 percent).  

In light of the Veteran's statements during his personal hearing indicating a potentially worsening symptomatology of his service-connected headache since his January 2010 VA exam, the Board finds a remand is necessary to afford the Veteran another VA examination to adequately assess the current severity of his headache disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Allday v. Brown, 7 Vet. App. 517 (1995) (VA must provide a new examination where the Veteran claims the disability has worsened and the record does not adequately reveal the current state of the Veteran's disability). 

Thus, the Veteran must be afforded a new VA examination to determine the current level of severity for his service-connected headache to obtain a new opinion as to the impact of this disability on his ability to secure and follow substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record the Veteran's most recent VA treatment records dated from March 2013 through the present. 

2.  After completion of the above, schedule an examination to determine the current severity of the Veteran's service-connected headache.  The claims files must be made available for review by the examiner, and the examiner should note such review in the report.  The examiner should identify the symptoms resulting from the service-connected headache and provide an opinion as to whether this disability renders him unable to maintain any form of substantially gainful employment consistent with his education and industrial background, including whether any form of sedentary work is possible.  His age and non-service connected disorders should not be considered.  

The rationale for all opinions expressed must also be provided.

3.  Then readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




Department of Veterans Affairs


